 20-05027-rbk Doc#86-3 Filed 10/06/20 Entered 10/06/20 11:25:15 Exhibit Pg 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

In re:                                         §        Case No. 20-5805
                                               §
KrisJenn Ranch, LLC                            §        Chapter 11
                                               §
                 Debtor                        §        Adv. Proc. No. 20-05027
                                               §

                            DECLARATION OF CRAIG M. CROCKETT
       BEFORE ME the undersigned Craig M. Crockett did appear as the affiant whose signature
appears below and who under oath did state as follows:

       “1.    My name is Craig M. Crockett. I am over the age of 21 years, am of sound mind, and
have never been convicted of a felony.

        2.      I am a licensed attorney in the State of Texas under State Bar of Texas Number
00790533. I have been licensed to practice law by the State of Texas since November of 1994 and duly
licensed to practice law in all state courts of the State of Texas by the Supreme Court.
        3.     In the above styled and numbered cause, DMA Properties, Inc. and Frank Daniel Moore
issued the Subpoena that is attached as an exhibit to the Motion to Quash to which this Declaration is
appended.
        4.       The Subpoena calls for the production of documents, information and other
electronically stored information on 38 topics on or before October 7, 2020 at 9:00 a.m., only 20 days
after TCRG was served with the Subpoena on September 17, 2020. The Subpoena should be quashed
because the deposition designates 23 topics for corporate representative depositions to occur on
October 14, 2020 at 9:00 a.m. only 27 days after TCRG was served with the Subpoena on September
17, 2020.
         5.      In making an assessment of the nature and scope of review for response to the
Subpoena, in order to respond to the Subpoena, TCRG East Texas Pipeline 1, LLC, a non-party, would
be required to review, organize and assemble 471 MB (494,014,464 bytes) of data, which does not
include emails, and email attachments. This production, in turn, would require the expenditure of
significant expenses by TCRG to comply with the request, as well as hours of lawyer time to review all
of TCRG’s documentation to determine whether it is subject to the Subpoena and, if so, what
documents are subject to what portion of the Subpoena. Although the exact amount of time it would
take to perform this review and evaluation is hard to estimate, it would cost literally tens of thousands
of dollars in lawyer time just for this review.
        6.      In making an assessment of the nature and scope of review for response to the
Subpoena, the Subpoena requires disclosure of privileged or other protected matters that I obtained as
an attorney for TCRG. Among the documents I know that exist, and which would be subject to the
attorney-client privilege as defined in the Motion to Quash.
         7.      The Subpoena commands production of documents, electronically stored information,

Declaration of Craig M. Crockett.                  1.
 20-05027-rbk Doc#86-3 Filed 10/06/20 Entered 10/06/20 11:25:15 Exhibit Pg 2 of 2



or tangible things to a third party in a district other than the district that issued the subpoena, as well as
requiring the production of such materials at a place that is more than 100 miles of where TCRG
regularly transacts business.
          8.    The Subpoena does not provide a mechanism for seeking absolutely essential
information. attorney-client and work product privilege. TCRG’s production of my entire privileged
legal file would cause an expensive and unnecessary privilege review to be conducted by me and cause
both to unnecessarily incur a large amount of attorney’s fees.
       9.       For TCRG to response to the Subpoena over ninety days to complete when DMA
Properties, Inc. and Frank Daniel Moore have no substantial need for the testimony or material that
cannot be otherwise met without undue hardship.
        10.    Counsel for DMA Properties, Inc. and Frank Daniel Moore took no steps whatsoever,
to avoid imposing undue burden or expense on TCRG. The first TRCG heard about the discovery being
sought was when the subpoena was served on it.
        11.     The Subpoena subjects TCRG to undue burden and expense. Specifically, in addition to
requiring TCRG to produce numerous, voluminous documents, it would also require me, or others
working under me, to review an enormous volume of materials to determine what materials are subject
to the Subpoena, and which would be subject to a privilege claim. This would result in TCRG incurring
and the production of all of these documents would cost TCRG thousands of dollars, both in expenses
and in the time this review would take.
      12.        I have read the foregoing Declaration and it is true and correct based upon my personal
knowledge.
       13.       I declare under penalty of perjury that the foregoing is true and correct pursuant to 28
USC § 1746.
        Executed on this the 1st day of October 2020.”




                                                 _________________________________________
                                                 Craig M. Crockett




Declaration of Craig M. Crockett.                    2.
